Citation Nr: 1339689	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.






INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were caused by hazardous noise exposure during active service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have been satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for entitlement to service connection for tinnitus have been satisfied. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus were caused by in-service noise exposure from jet engines.  For the following reasons, the Board finds that service connection is warranted. 



Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is warranted when the following elements are met: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The May 2010 VA examination report shows audiometric findings establishing the presence of a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The VA examination report and a June 2012 private audiologist's opinion also show that the Veteran has tinnitus based on his reported symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's in-service noise exposure from jet engine noise is established based on his military occupational specialty as an Air Traffic Controller and training as a student Naval Aviator involving the actual control of aircraft, i.e., as a pilot.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2002) (providing that due consideration must be given to the circumstances of a veteran's service).  The Veteran has indicated that he flew planes during service, and his civilian career as a commercial pilot after service further confirms that he flew planes in service.  Thus, the evidence establishes in-service noise exposure.  See id.

The evidence is in equipoise as to whether the Veteran's current hearing loss and tinnitus were caused by in-service noise exposure.  A June 2012 private audiologist's opinion concludes that it was more likely than not that the Veteran's hearing loss and tinnitus were related to in-service noise exposure.  In support of the opinion, the audiologist noted the Veteran's hazardous noise exposure from jet engines during service, and also noted that in his post-service civilian career as a pilot the Veteran had to comply with strict guidelines regarding wearing hearing protection.  His motorcycle hobby also did not involve significant noise exposure, according to the audiologist.  Thus, the audiologist found that the Veteran did not have significant post-service noise exposure.  The audiologist also noted a "noise notch" in the pattern of hearing loss demonstrated in a graphical audiogram, which was indicative of noise-induced hearing loss.  Finally, the audiologist observed that although audiometric testing showed normal hearing at separation from service, puretone threshold measurements above 6000 were not recorded at the time, which might have shown the presence of a noise notch at separation.  The audiologist further stated that the Veteran's tinnitus was a symptom of his hearing loss. 

In a May 2010 VA examination report and December 2011 addendum, an audiologist opined that the Veteran's hearing loss and tinnitus were not related to service given the audiometric findings showing normal hearing at entrance and separation from active service, with no significant threshold shift in the interim.  The examiner also observed that the audiometric configuration at separation was not consistent with acoustic trauma.  Finally, the examiner noted that the Veteran did not have combat service, and that contributions from occupational and recreational noise exposure and the effects of aging could not be ruled out.  In this regard, the examiner stated that there was no evidence of a "standard threshold shift greater than normal progression" over the forty years that had elapsed since active service.  With regard to tinnitus, the examiner stated that there was no evidence of tinnitus in the service treatment records, and that post military noise exposure could not be ruled out as a cause of tinnitus.  The examiner also observed that the Veteran did not report experiencing tinnitus in service and could not remember its onset, but stated that he had experienced it "most of his adult life."  

The VA audiologist's opinion expressed in the May 2010 VA examination report and December 2011 addendum does not outweigh the June 2012 private opinion.  Hearing within normal limits at separation from active service does not preclude service connection for a current hearing loss disability, and thus the probative value of the private opinion is not necessarily diminished simply because the Veteran's hearing was normal at separation.  Hensley, 5 Vet. App. at 159.  Moreover, as noted by the private audiologist, the Veteran's puretone thresholds at separation were not recorded at enough frequencies to determine whether there was the presence of a noise notch indicative of acoustic trauma, even if his hearing was normal at lower frequencies.  The VA audiologist also assumed that the Veteran had significant post-service noise exposure, which the private audiologist's opinion shows is not the case.  Moreover, it is not clear to what extent the Veteran's lack of combat service factored into the VA audiologist's opinion.  Combat service is not necessary when the Veteran's in-service noise exposure from jet engines is already established.  

With regard to tinnitus, the absence of tinnitus during service does not preclude a relationship to service.  Moreover, the private audiologist found that the Veteran's tinnitus was a symptom of hearing loss, and thus a comorbid or secondary disorder.  See 38 C.F.R. § 3.310 (2013) (providing for service connection on a secondary basis).

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss and tinnitus were caused by in-service noise exposure.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).  

In conclusion, all three Shedden elements are satisfied, and service connection for bilateral hearing loss and tinnitus is granted.  See id.; see also Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a); 

Because these claims are granted, any question as to whether VA has satisfied its duties to notify and assist is moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not 


prejudicial); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.  




____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


